PD-0284-15
                                                        RECEIVED IN
                                                    ^OUSfQFGRIiyHNAfrAPPEAtr
 ABfL ACQSTft.-, Clgg^                                    MAX-Z^^
C(X)£T or C£l^»KJm- A^fiFfrLS
P.O.60*11303 CftPiTOU sivyncNl           FILED IN
                                  CODRTOFCRIMINAL APPEALS

       x                                     2-6 2015

      D€A&    CUr£X•                  ^bel Acosta- C'erk
                 ChiCJLOSed KirASg F»k*Q JAj PeCtftg^lOKi OF rNAeiLlTy TO
P»V CQS.T. PteA&E F(Lg .MOmOhl AM5 6g.iNfc IT To THe >V7TgNiT»OKl a? THe
CQUfcT* v/0OS
So X cam Tpoeju&i My ffe-spaMse P^Q *>€, Seovosc without rnese
fcetQgP.^X VJ/VMT EB *H5lE TD MggT TW QUKJ6 eA0UN)6 .


       PC€ASe X>AT^ -STPfrMP T1H.S LFmEff. >VMS fe£TUU€gr THAT- ypo NQTlP/ jug QP THe ^goeT^
g.UUM6 flKl W      UflTUJM.                                  '


                                                  ^toperex-i/.,

                                             Ji>o6^V0a^4^< oig7S(qo
                                            TgLFb^b u(Q)T / &T-3/T
                                            3313 Sr*?€ t-H^/ <3fl
                                            h^ii) ^bl^jTey^s TSS7Q
        £>eCLARAT)ON) OP WAQILlTy TO PAN CO%T

*TOF FoLU>lUW6 DecLAgftTioN IS Mftoe" PugS*A»JT Tfc> THT Tt£V>^, Rou=S
of Civ/it. pg.odgpuee /wo T\Tue d>., Cfrf/ymag »33 op Tttf TtvKc, aviL
P^ac-hcF MtQ ge^pgne*            Code.                                 :



   Novo gespecrruLty comes           FtNLey w«uG-NTn QiKlltfo^Ano secures
THAT X      AM UNi/V6Lg TO P*y Ttfe CJOUtgLT" COSTS tM THfS      cetHio/VL *rCTlo»J **OLO ^HOVO Ttt^ COU^-T THg ,FOLLolUtM6r «



COx Am pg.eseM7iy ^d okmt op THe Tey^s
DePAgTMEK)T OF CgtMlN)/H JUSTICE" VM€^e X Am N.CT PagAHTTtfQ To ew^




ft) x     HAJg fJO &GU£Ce OP lUtOMG Q< SPOUSAL HOMME.

® m cugf?en» THg T£y*& agPA^T^g^T ^>F Cfg\MlNiAL QOSTICg
I. tuxe igeaeoep /^P/2o\c\juat6j.^ $30™ Pee Mo*m4 /b&)ftsf£om
ReLATWe* a*»0 "FeteKJDS.                   :__                                      —



C§)X ME»THeaaJ«: a£couiot«^ /hjx>
                        ;—
                             x   RecetvieD
                                  —
                                           mo— /orb^esT
                                                 —~
                                                        oft. Qt\/iOg>jfr iN«^»^fc reqm

 a*jv/ source«          .


fe) x     HAs/e   pNig &epaJx>erNiT 0
CO x      havf TD-mu bears pf hPt>Go*iMmeut $ o *
&> X OOe ^                O       AS       geSTlTUT/oM.



  BBnjg ,?c€seAOTLy iMCft&cee.*Tez> no -me- TBLfbgo omit of the-
Tex*^> t^eftAexMeMT o*= f and oectAgg unsnag T>e*JALrry of pggsugy that THe TogeGorMG-
STWTe vav of M*W^ ZoiS -



                                                                        FlWLey W£I6NT
                                                                        ^oieisiqo
                                            1                                 .




                      •




                                                                                        .




       •




              _




                  t




                              •        .         -                                  .       -




                                   i




                                                                    •